Case: 17-15567   Date Filed: 01/17/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15567
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:16-cr-00339-LMM-LTW-1


UNITED STATES OF AMERICA,

                                                        Respondent -Appellee,

                                  versus


AMILCAR JESUS DUARTEZ-ZEVAYOS,
a.k.a. Bigotes,
a.k.a. Don Chuy,

                                                         Petitioner- Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (January 17, 2019)

Before MARCUS, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                 Case: 17-15567    Date Filed: 01/17/2019   Page: 2 of 2


          The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d

1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).




                                           2